           Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X   19 CR 175 (NSR)
UNITED STATES OF AMERICA,

                                                                               DEFENDANT’S
                                                                               REQUEST TO
        -against-                                                              CHARGE/JURY
                                                                               INSTRUCTIONS


PAUL ELMOWSKY,

                                    Defendant.
---------------------------------------------------------------------------X



The term firearm' means:

(1) a shotgun having a barrel or barrels of less than 18 inches in length;

(2) a weapon made from a shotgun if such weapon as modified has an overall length of less than
26 inches or a barrel or barrels of less than 18 inches in length;

(3) a rifle having a barrel or barrels of less than 16 inches in length;

(4) a weapon made from a rifle if such weapon as modified has an overall length of less than 26
inches or a barrel or barrels of less than 16 inches in length;

(5) any other weapon, as defined in subsection (e);

(6) a machinegun;

(7) any silencer (as defined in section 921 of title 18, United States Code); and

(8) a destructive device.



The term 'firearm' shall not include an antique firearm or any device (other than a machinegun or
destructive device) which, although designed as a weapon, the Secretary finds by reason of the
date of its manufacture, value, design, and other characteristics is primarily a collector's item and
is not likely to be used as a weapon.

Cite: 26 U.S.C. § 5845(a)
          Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 2 of 8




Rifle.

A weapon designed or redesigned, made or remade, and intended to be fired from the shoulder
and designed or redesigned and made or remade to use the energy of the explosive in a fixed
cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger,
and shall include any such weapon which may be readily restored to fire a fixed cartridge.


Cite: 26 U.S.C. § 5845(c)



Pistol.

A weapon originally designed, made, and intended to fire a projectile (bullet) from one or more
barrels when held in one hand, and having

(a) a chamber(s) as an integral part(s) of, or permanently aligned with, the bore(s); and

(b) a short stock designed to be gripped by one hand and at an angle to and extending below the
line of the bore(s).

Cite: 27 C.F.R § 479.11


Transfers.

(a) A firearm shall not be transferred unless:

    (1) the transferor of the firearm has filed with the Secretary a written application, in
        duplicate, for the transfer and registration of the firearm to the transferee on the
        application form prescribed by the Secretary;

    (2) any tax payable on the transfer is paid as evidenced by the proper stamp affixed to the
        original application form;

    (3) the transferee is identified in the application form in such manner as the Secretary may by
        regulations prescribe, except that, if such person is an individual, the identification must
        include his fingerprints and his photograph;

    (4) the transferor of the firearm is identified in the application form in such manner as the
        Secretary may by regulations prescribe;




                                                                                                        2
          Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 3 of 8




   (5) the firearm is identified in the application form in such manner as the Secretary may by
       regulations prescribe; and

   (6) the application form shows that the Secretary has approved the transfer and the
       registration of the firearm to the transferee. Applications shall be denied if the transfer,
       receipt, or possession of the firearm would place the transferee in violation of law.

Cite: 26 U.S.C. § 5812


Liability for tax.

Every person who engages in the business of importing, manufacturing, or dealing in (including
pawnbrokers) firearms in the United States shall pay a special (occupational) tax at a rate
specified by § 479.32.

The tax shall be paid on or before the date of commencing the taxable business, and thereafter
every year on or before July 1. Special (occupational) tax shall not be prorated.

The tax shall be computed for the entire tax year (July 1 through June 30), regardless of the
portion of the year during which the taxpayer engages in business. Persons commencing business
at any time after July 1 in any year are liable for the special (occupational) tax for the entire tax
year.


27 C.F.R § 479.31




                                                                                                      3
          Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 4 of 8




Possession of an Unregistered Firearm (26 U.S.C. § 5861)

       The sole count of the indictment charges Paul Elmowsky with possession of an
unregistered firearm, namely Mini Uzi which is a violation of federal law. In order to find Paul
Elmowsky guilty of the offense charged in the indictment, you must find that the government
proved each of the following four elements beyond a reasonable doubt.

First: That Paul Elmowsky knowingly possessed a firearm;

Second: That this firearm was a Mini Uzi having a barrel of less than 18 inches in length;

Third: That Paul Elmowsky knew of the characteristics of the firearm, (that is, that it was
(describe the firearm; e.g., a rifle having a barrel of less than 18 inches in length));

Fourth: That this firearm was (could readily have been put) in operating condition; and

Fifth: That this firearm was not registered to the defendant in the National Firearms Registration
and Transfer Record. It does not matter whether Paul Elmowsky knew that the firearm was not
registered or had to be registered. The evidence in this case contains a certificate showing that
after diligent search of the National Firearms Registration and Transfer Record, no record was
found that the firearm which the government claims was involved in this case was registered to
Paul Elmowsky. From such evidence you may, but do not need to, find that the government has
sustained its burden of proving beyond a reasonable doubt the nonregistration of the firearm.


Cite: 26 U.S.C. 5861(d), as construed in Staples v. United States, 511 U.S. 600 (1994).




                                                                                                     4
            Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 5 of 8




Knowingly

          The offense of Failing to Register a Firearm charged in the indictment requires

that the government prove that Paul Elmowsky acted “knowingly” “with knowledge”

with respect to the possession of the “firearm”. ‘A person acts “knowingly” if that person

acts voluntarily and intentionally and not because of mistake or accident or other innocent

reason.

This means that the government must prove beyond a reasonable doubt that Paul

Elmowsky was conscious and aware of the nature of his actions and of the surrounding

facts and circumstances, as specified in the definition of the offense charged.

          In deciding whether Paul Elmowsky acted “knowingly” “with knowledge”, you

may consider evidence about what Paul Elmowsky said, what Paul Elmowsky did and

failed to do, how Paul Elmowsky acted, and all the other facts and circumstances shown

by the evidence that may prove what was in Paul Elmowsky’s mind at that time.



Comment

        See O’Malley § 17.04. For variations in other Circuits, see Seventh Circuit § 4.06; Ninth
Circuit § 5.6; Eleventh Circuit § 9.1.




                                                                                               5
          Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 6 of 8




Good Faith

       It is a complete defense to these charges alleging the defendant’s conduct was unlawful if

you find that the defendant acted in “Good Faith.” A person act’s in good faith when he has an

honestly held belief, opinion, or understanding that the Uzi’s characteristics defined it as a pistol

instead of a firearm even if that belief, opinion, or understanding turns out to be inaccurate or

incorrect. Thus, if Paul Elmowsky made an honest mistake or had honest misunderstanding that

the characteristics of the Mini Uzi and he believed his conduct of placing the weapon on his pistol

permit was lawful, then he did not act unlawfully and you should return a verdict of not guilty as

to those counts.

       Paul Elmowsky does not have the burden of proving “Good Faith.” Good Faith is a defense

because it is inconsistent with the requirement of the offense charged that his conduct of knowingly

possessing or transferring a firearm, as the term is defined, was unlawful. As I told you the

government has the burden to prove beyond a reasonable doubt each and every element of the

offense, including the mental state element. In deciding whether the government proved that Paul

Elmowsky act with the requisite mental state or, whether he acted in good faith, you should

consider all of the evidence presented in this case that may bear on Mr. Elmowsky’s state of mind.

       If you find from the evidence that Paul Elmowsky acted in good faith, as I have defined it,

or you find for any other reason that the government has not proved beyond a reasonable doubt

that Paul Elmowsky acted with the requisite mental state, you must find him not guilty of the

offense in question.




                                                                                                   6
               Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 7 of 8




Defendant’s Testimony


            In a criminal case, the defendant has a constitutional right not to testify. However,

     if Paul Elmowsky chooses to testify, he is, of course, permitted to take the witness stand

     on his own behalf. In this case, Paul Elmowsky testified. You should examine and evaluate

     his testimony just as you would the testimony of any witness. You should examine and

     evaluate his testimony just as you would the testimony of any witness with an interest in the

     outcome of this case. You should not disregard or disbelieve his testimony simply because he is

     charged as a defendant in this case.



     Cite

     See O’Malley, § 15.12 and Sand, 7-4.




                                                                                                  7
               Case 7:19-cr-00175-NSR Document 66 Filed 03/08/21 Page 8 of 8




Defendant’s Choice not to Testify

             Paul Elmowsky did not testify in this case. A defendant has an absolute

      constitutional right not to testify. The burden of proof remains with the prosecution

      throughout the entire trial and never shifts to the defendant. The defendant is never required

      to prove that he is innocent. You must not attach any significance to the fact that Paul

      Elmowsky did not testify. You must not draw any adverse inference against him because

      he did not take the witness stand. Do not consider, for any reason at all, the fact that Paul

      Elmowsky did not testify. Do not discuss that fact during your deliberations or let it

      influence your decision in any way.




                                                                                                  8
